EXHIBIT 10.3




AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), made
effective as of December 31, 2008, by and between HENRY C. BABB, JR.
(hereinafter “Executive”), and ALLIANCE ONE INTERNATIONAL, INC., a Virginia
corporation with principal offices in Morrisville, North Carolina (hereinafter
“Company”).

R E C I T A L S:

The Company (as successor in interest to Standard Commercial Corporation) and
the Executive are parties to that certain Employment Agreement dated January 1,
1998 (the “Original Agreement”).  The Company and the Executive have concluded
that the Original Agreement should be amended in accordance with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”).  Accordingly, the Company and the Executive desire to amend and
restate the Original Agreement as set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and obligations herein
and the compensation the Company agrees herein to pay the Executive, and of
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and the Executive agree as follows:

Section One - Employment of Executive/Duties

A.

The Company hereby employs the Executive and the Executive agrees to be employed
by the Company in the capacity of Senior Vice President – Chief Legal Officer
and Secretary, subject to the terms and conditions set forth herein. The
Executive will report to the Company’s President and Chief Executive Officer
(“CEO”).

B.

The Executive shall be responsible for keeping the corporate records and
providing legal counsel to the Company, through the CEO and Board of Directors
(“Board”). The Executive is responsible for all legal matters of the Company and
will be responsible for coordinating the work of the Company’s external counsel.
This position is responsible for keeping the official records of the Company,
including the minutes of all Board meetings, and is responsible for maintaining
all compliance, SEC and other regulatory filings.

C.

The Executive shall devote his time, skill, attention and best efforts to the
business of the Company. Such time of the Executive shall be devoted as shall be
reasonably required to promote and protect the best interest of the Company. The
Executive may serve as a director of or consultant to other corporations only to
the extent that such duties are known to and approved by the CEO.  The Executive
shall not be restricted in making personal investments unless they are
prohibited under this Agreement or otherwise, or that may detract from the time
and attention devoted to the business of the Company.

D.

The Executive shall not be required to relocate his residence during the term of
this Agreement. The Executive agrees that he will be required from time to time
to travel on behalf of Company to meet with customers, attorneys, accountants or
conduct such other business activity necessary to the conduct of the Company’s
business or that of its affiliates and subsidiaries.

Section Two - Compensation

A.

The Company shall pay the Executive an Annual Base Salary at the rate of Three
Hundred Thousand Dollars ($300,000) per year (the “Annual Base Salary”), payable
in equal monthly installments unless the Company sets a different periodic basis
for payment of salaries, less deductions authorized by law. The Company shall
review the Executive’s salary annually.

B.

The Executive shall be entitled to participate in the fringe benefit programs
which the Company may establish and modify from time to time for the benefit of
all its executive and management employees, including, but not limited to,
health insurance, disability insurance, qualified stock option plans,
non-qualified stock option plans, qualified retirement plans, non-qualified
retirement plans, life insurance plans and executive incentive compensation
plans, provided that benefits shall not be duplicated for any specific benefit
afforded the Executive under the terms of this Agreement.  As of December 31,
2008, the Executive is a participant in the programs listed on Exhibit A
attached hereto.

Section Three - Vacation and Sick Leave

During the term of his employment hereunder, the Executive shall be entitled to
and receive as an additional benefit at least four (4) weeks of personal time
off each fiscal year under and in accordance with the Company’s Compensated
Leave Policy (the “PTO Policy”), during which time his compensation shall be
paid in full. Such personal time off shall be taken by the Executive at such
times as may be reasonably mutually agreed upon by the Executive and the
Company.  If and to the extent the provisions of the PTO Policy so provide,
unused personal time off existing at the time the Executive separates from
service with the Company shall be paid to him in cash in the month following his
separation at his then current Annual Base Salary.

Section Four - Restrictive Covenants and Confidentiality of Customer Lists and
Trade Secrets

A.

The Executive agrees that during the term of his employment and permanently
following termination of such employment for any reason whatsoever, he will not
disclose to any person, firm, association, partnership, entity or corporation,
other than in discharge of his duties hereunder or pursuant to order of court,
any governmental agency, or at request of Company, any information the
disclosure of which is adverse to the business of the Company, including such
information related to: (1) the business operations or internal structure of the
Company; (2) the customers of the Company, (3) the financial condition of the
Company; and (4) other information including but not limited to trade secrets,
technical data, sales figures and forecasts, marketing analysis and studies,
customer and price lists, including any and all of the foregoing confidential
information of any affiliates or subsidiaries of Company. All papers and records
of every kind, including all memoranda, lists, tapes, notes, sketches, designs,
plans, data and other documents, whether made by the Executive or not, relating
to the business and affairs of the Company, its successors, affiliates and
subsidiaries, or to any business or field of investigation of the Company which
shall at any time come into possession or control of the Executive, shall be
surrendered to the Company, at the Company’s expense, upon written request
received while either Executive is in the employ of the Company or after such
employment shall have ceased.

Section Five - Change of Control

Should there be a change in control of the Company either through a sale of its
stock or through a sale of its assets and the acquirer of control does not prior
to or upon completion of the sale offer the Executive employment acceptable to
him, the Executive may separate from service with the Company  following
completion of the sale.  The Executive shall continue to receive his regular
Annual Base Salary through the end of the month of his separation from service.
 In addition, in the first calendar month immediately following such separation
the Company shall pay to the Executive an amount equal to two (2) years’ salary
based on Executive’s Annual Base Salary in effect at the time of separation.
 Such payment will be reported as wages subject to FICA, income tax and other
required withholdings.  If all or any part of the amount payable pursuant to
this Section is delayed pursuant to Section 7(D), such amount shall bear
interest until paid at an annual rate of 5%.

Section Six - Separation from Service

A.

The Company may at any time terminate this Agreement and Executive’s employment
for cause.  For this purpose “cause” is defined to mean that the Executive has
(i) been guilty of serious neglect or misconduct in carrying out his
responsibilities and obligations hereunder, or (ii) failed or refused faithfully
and diligently to perform the customary duties of his employment or failed to
adhere to the provisions of this Agreement; or (iii) failed or refused to comply
with reasonable policies, rules and regulations established from time to time by
the Company’s Board, any duly authorized committee thereof or the CEO, or (iv)
has violated the provisions of Section 4 hereof.  

B.

The Company may at any time on thirty (30) days written advance notice terminate
this Agreement and Executive’s employment other than for cause, in which event:

1.

The Executive shall continue to receive his regular base salary through the end
of the month of his separation from service.

2.

The Company shall be obligated to pay to the Executive, as severance pay,
twenty-four (24) monthly payments commencing in the month immediately following
the date of his separation from service (the “Separation Date”).  Each monthly
payment shall be equal to one-twelfth of the Executive’s Annual Base Salary in
effect on the Separation Date.  Payments to be made under this paragraph are
hereby designated and shall at all times be treated as a series of separate
payments and not a single payment pursuant to Treasury Regulation §
1.409A-2(b)(2)(iii).  To the maximum extent permitted under Code Section 409A,
the severance payments described in this paragraph are intended to qualify as a
combination of short-term deferrals meeting the requirements of Treas. Reg. §
1.409A-1(b)(4), and involuntary severance payments meeting the limits of Treas.
Reg. § 1.409A-1(b)(9)(iii), and this paragraph shall be construed in accordance
with such intent.

3.

The Executive shall be entitled to the special health care benefits described in
this Section 6(B)(3).

(a)

The Executive shall be entitled to participate (treating the Executive as an
“active employee” of the Company for this purpose) in the Company’s Medical Plan
for Salaried Employees, as the same may be amended from time to time (the
“Company Medical Plan”) during the period commencing immediately after
participation would otherwise cease on account of the Executive’s separation
from service in the absence of this Agreement (and without regard to the
continuation of coverage requirements of Section 4980B of the Code and Part 6 of
Title I of the Employee Retirement Income Security Act of 1974, as amended
(“COBRA”)), and ending on the earliest of (i) the last day of the month that
includes the second anniversary of the Executive’s Separation Date; (ii) the
date of Executive’s death; or (iii) the last day of the month in which the
Executive becomes eligible for Medicare.  The coverage required to be provided
to the Executive pursuant to this Section 6(B)(3)(a) shall be referred to herein
as the “Extended Coverage” and the period during which the Extended Coverage is
provided shall be referred to herein as the “Medical Plan Coverage Period.”  The
Company, consistent with sound business practices, shall use its best efforts to
provide the Executive with the Extended Coverage under the Company Medical Plan
during the Medical Plan Coverage Period, including, if necessary, amending the
applicable provisions of the Company Medical Plan and negotiating the addition
of any necessary riders to any group health insurance contract.  During the
Medical Plan Coverage Period, the Executive shall pay the entire premium
required for the Extended Coverage under the Company Medical Plan.  The premium
required for the Extended Coverage shall be equal to the premium required by
COBRA for the continuation of individual coverage under the Company Medical Plan
(the “COBRA Rate”).  Notwithstanding the foregoing, for any period of Extended
Coverage after the COBRA Period (as defined below), as determined by the
Company, the premium required for the Extended Coverage in such period shall be
the greater of the COBRA Rate or the actuarially determined cost of the Extended
Coverage as determined by an actuary selected by the Company.

(b)

If at any time during the Medical Plan Coverage Period the Company is unable for
whatever reason to provide the Executive with the Extended Coverage under the
Company Medical Plan, the Company, consistent with sound business practices,
shall use its best efforts to secure for the Executive coverage under an
individual policy of health insurance providing coverage for the Executive which
is substantially equivalent to the Extended Coverage to be provided under the
Company Medical Plan (the “Individual Medical Policy”).  In such event, the
Executive shall pay the entire premium charged for coverage of the Executive
under the Individual Medical Policy.

(c)

The provisions of this paragrah shall apply only if the Medical Plan Coverage
Period ends before the last day of the month that includes the second
anniversary of the Executive’s Separation Date, on account of the Executive’s
entitlement to Medicare.  In such event, the Executive shall on or prior to
attainment of age 65 enroll in Medicare Parts A, B and D and shall obtain a
Medicare supplemental policy (the “Medicare Supplemental Policy”) to become
effective no later than the end of the Medical Plan Coverage Period.  During the
period beginning immediately after the end of the Medical Plan Coverage Period
and ending on the earlier of the Executive’s date of death or the last day of
the month that includes the second anniversary of the Executive’s Separation
Date (the “Medicare Period”), the Executive shall at all times maintain and pay
the premiums charged for Medicare Parts A, B and D coverage and for a Medicare
Supplemental Policy.  Each month during the Medicare Period, the Company shall
reimburse the Executive for the premiums paid by the Executive for Medicare Part
D and for the Medicare Supplemental Policy.  Such reimbursement shall be made on
a monthly basis within ten (10) business days after the Executive submits a
written request for reimbursement accompanied by sufficient evidence
demonstrating that the premiums subject to reimbursement were incurred.

(d)

The Extended Coverage provided to the Executive pursuant to paragraph (a) of
this Section 6(B)(3) is intended to satisfy during the Medical Plan Coverage
Period the continuation of coverage requirements of COBRA as such requirements
apply to the Executive on account of his separation from service.  The Executive
shall complete such COBRA election materials as the Company may require in order
to make the Extended Coverage available.  Notwithstanding any contrary provision
of this Section 6(B)(3), the period of COBRA continuation coverage for Executive
shall not expire prior to the end of the applicable period of continuation
coverage to which the Executive would be entitled under COBRA (the “COBRA
Period”).  For any portion of the COBRA Period that continues after the end of
the Medical Plan Coverage Period, the Executive shall be responsible for paying
the full COBRA Rate for any continuation coverage he maintains during such COBRA
Period. Notwithstanding the foregoing provisions of this Section 6(B)(3), in the
event that the Extended Coverage for whatever reason does not satisfy the
continuation of coverage requirements of COBRA during the Medical Plan Coverage
Period, the Executive shall be entitled to elect COBRA continuation coverage in
lieu of the Extended Coverage described in this Section 6(B)(3).  In such event,
the Executive shall be responsible for paying the full amount of the premium
charged for such COBRA continuation coverage under the Company Medical Plan at
the COBRA Rate.

(e)

Each month during the Medical Plan Coverage Period, the Company shall pay to
Executive a special benefit as determined pursuant to the provisions of this
paragraph (the “Special Benefit”).  The amount of the monthly Special Benefit
shall be equal to the amount of the monthly premium actually paid by the
Executive for the Extended Coverage for such month, less the then-applicable
amount of the monthly contribution or premium charged an active full-time
salaried employee participating in the Company Medical Plan for coverage of such
active full-time salaried employee.  The Special Benefit shall be payable on the
20th day of each calendar month, or within ten (10) business days thereafter,
commencing in the first month of the Medical Plan Coverage Period.  If all or
any portion of a Special Benefit payment is delayed pursuant to Section 7(D),
such amount shall bear interest until paid at an annual rate of 5%.

(f)

In addition to the Special Benefit described in paragraph (e), the Company shall
pay to the Executive each year during the Medical Plan Coverage Period a payment
equal to the amount necessary to pay the federal and state income taxes imposed
upon the Executive as a result of the receipt of the Special Benefit payments
(i.e., a gross-up payment).  The gross-up payment for each calendar year during
the Medical Plan Coverage Period shall be paid to the Executive in a single lump
sum payment on or prior to December 31 of each such calendar year.  Each
gross-up payment shall be determined pursuant to the following formula and
expressing the Tax Rate as a decimal.

Gross-up Amount

=

Special Benefit

Amount

X

(1 +

(

Tax Rate

X

(

1

)))

Less

Special

Benefit Amount

1-Tax Rate




The “Tax Rate” shall be equal to (i) the highest marginal income tax rate in
effect under Code Section 1(a) (or any successor provision) in the calendar year
in which the gross-up payment is made (the “Federal Rate”), plus (ii) the
highest marginal rate of income tax for individuals in the state in which
Executive is domiciled in the calendar year in which the gross-up payment is
paid (the “State Rate”), minus (iii) the Federal Rate times the State Rate.  The
“Special Benefit Amount” shall be equal to the total amount of Special Benefit
payments during the calendar year in which the gross-up payment is made.
 Notwithstanding the foregoing, in no event shall a gross-up payment be made to
the Executive with respect to any Special Benefit payments that are not
includible in the income of the Executive for federal and state income tax
purposes.  If all or any portion of a gross-up payment is delayed pursuant to
Section 7(D), such amount shall bear interest until paid at an annual rate of
5%.

(g)

Executive shall pay for the Extended Coverage on a monthly basis.  The premium
or contribution due for Extended Coverage under the Company Medical Plan in any
month shall be due on the last day of the immediately preceding month, provided
that any payment received by the Company within twenty (20) days of the due date
shall be deemed timely.  If Executive fails to pay any premium or contribution
when due as provided in this paragraph, the Company’s obligation to provide
Extended Coverage under this Section 6(B)(3) shall immediately expire.  If
Executive fails to pay the premium within twenty (20) days of the due date as
described in the prior sentence, the Company will provide Executive with written
notice of the failure to make such premium payment.  The written notice shall be
furnished to Executive in the manner provided in Section 7(E).  Executive shall
have ten (10) days after the Company provides such notice within which to make
the applicable premium payment and any such payment received by the Company
within this ten (10) day period shall be considered timely.  Executive hereby
authorizes the Company to withhold from any monthly payment then due to
Executive under this Agreement or otherwise the premiums or contributions
required and then due under this Section 6(B)(3) to pay for Extended Coverage
for Executive.

(h)

Expenses eligible for reimbursement under this Section 6(B)(3) in a calendar
year shall not affect any expenses eligible for reimbursement or in-kind
benefits to be provided in any other calendar year.  Executive’s rights under
this Section 6(B)(3) are not subject to liquidation or exchange for any other
benefit.

4.

For twenty-four (24) months immediately following Executive’s Separation Date,
the Company shall reimburse Executive for any premiums Executive pays to
maintain life insurance coverage equivalent to the Company-provided group term
life insurance coverage in effect for Executive at the time of his separation
from service.  Such reimbursement shall be made on a monthly basis within ten
(10) business days after the Executive submits a written request for
reimbursement accompanied by sufficient evidence demonstrating that the premiums
subject to reimbursement were incurred.  Expenses eligible for reimbursement
under this Section 6(B)(4) in a calendar year shall not affect any expenses
eligible for reimbursement or in-kind benefits to be provided in any other
calendar year.  Executive’s rights under this Section 6(B)(4) are not subject to
liquidation or exchange for any other benefit.

All amounts paid to the Executive pursuant to this Section 6(B) will be reported
as wages subject to FICA, income tax and other required withholdings.

C.

All references herein to Executive’s “separation from service” shall mean
Executive’s separation from service with the Company and its subsidiaries and
affiliates within the meaning of Code Section 409A(a)(2)(A)(i) and applicable
regulations and other guidance thereunder, including but not limited to
Executive’s termination on account of death or disability.

Section Seven - Miscellaneous

A.

The Company shall indemnify the Executive in his capacity as an executive
officer of the Company consistent with and subject to the terms and conditions
relating to indemnification contained in the Articles of Incorporation and
Bylaws of the Company. This indemnity obligation shall survive the termination
of this Agreement.

B.

The Employment Agreement shall not be assignable by the Executive nor shall the
duties under it be delegable by the Executive, and shall inure to the benefit of
and be binding upon any corporate or other successors of the Company which shall
acquire, directly or indirectly, by merger, consolidation or purchase or
otherwise, all or substantially all of the assets of the Company, and shall
otherwise be binding upon the parties hereto, and their respective heirs,
executors, administrators, successors or assigns.

C.

To the extent applicable, the parties hereto intend that this Agreement comply
with Section 409A of the Code and all guidance or regulations thereunder
(“Section 409A”), including compliance with all applicable exemptions from
Section 409A (e.g., the short-term deferral exception and the ‘two-times’ pay
exemption applicable to certain severance payments).  The parties hereby agree
that this Agreement shall at all times be construed in a manner to comply with
Section 409A and that should any provision be found not in compliance with
Section 409A, the parties are hereby contractually obligated to execute any and
all amendments to this Agreement deemed necessary and required by the Company’s
CEO to achieve compliance with Section 409A.  By execution and delivery of this
Agreement, the Executive irrevocably waives any objections he may have to the
amendments required by Section 409A.  In the event amendments are required to be
made to this Agreement to comply with Section 409A, the Company shall use its
commercially reasonable best efforts to provide the Executive with substantially
the same benefits and payments he would have been entitled to pursuant to this
Agreement had Section 409A not applied, but in a manner that is compliant with
Section 409A.  The manner in which the immediately preceding sentence shall be
implemented shall be the subject of good faith negotiations of the parties.  The
parties also agree that in no event shall any payment required to be made
pursuant to this Agreement that is considered deferred compensation within the
meaning of Section 409A be accelerated or delayed in violation of Section 409A.

D.

The parties further agree that any payment of deferred compensation that is due
upon a separation from service cannot commence under Section 409A until the
lapse of six (6) months after such separation from service (or death of the
Executive, if earlier), to the extent that the Executive is determined to be a
“specified employee” (as that term is defined in Section 409A) and a six-month
delay is required under Section 409A.  Any payment or portion thereof that must
be delayed pursuant to this “specified employee” rule shall be paid, along with
any interest accrued in accordance with this Agreement, in the seventh (7th)
month following the Executive’s separation.

E.

All notices, requests and other communications to any party under this Agreement
shall be in writing (including telefacsimile transmission or similar writing)
and shall be given to such party at its address or telefacsimile number set
forth below or such other address or telefacsimile number as such party may
hereafter specify for the purpose by notice to the other party:

1.

If to the Executive:

Henry C. Babb, Jr.

1108 Windemere Drive

Wilson, NC  27896




2.

If to the Company:

Alliance One International, Inc.

8001 Aerial Center Parkway

P.O. Box 2009

Morrisville, North Carolina   27560-2009

Fax Number: (919) 379-4132




Each such notice, request or other communication shall be effective (i) if given
by mail, 72 hours after such communication is deposited in the mails with first
class postage prepaid, addressed as aforesaid or (ii) if given by any other
means, when delivered at the address specified in this paragraph.

F.

The parties intend that this Agreement and the performance hereunder and all
suits and special proceedings hereunder shall be construed in accordance with
and under and pursuant to the laws of the State of North Carolina and that in
any action, special proceeding or other proceeding that may be brought arising
out of, in connection with, or by reason of this Agreement, the laws of the
State of North Carolina shall be applicable and shall govern to the exclusion of
the law of any other forum, without regard to the jurisdiction in which any
action or special proceeding may be instituted.

G.

The Executive shall not be required to mitigate the amount of any payment
provided for in Section 5 or Section 6 by seeking other employment or otherwise,
and any payment or benefit to be provided to the Executive pursuant to Section 5
or Section 6 of this Agreement shall not be reduced by any compensation or other
amount earned or collected by the Executive from another employer or other third
party at any time before or after his termination of service.

H.

This Employment Agreement supersedes and cancels all prior agreements and
understandings between the parties (including, without limitation, the Original
Agreement and that certain Addendum and Amendment to Employment Agreement dated
November 7, 2004, between the Executive and Standard Commercial Corporation) and
constitutes the entire agreement between the parties.

I.

This Agreement may be executed simultaneously in one or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.

*




*




*

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
signed this Agreement on this the 30th day of December, 2008.







/s/    Henry C. Babb, Jr.

Henry C. Babb, Jr.







ALLIANCE ONE INTERNATIONAL, INC.

By: /s/    Robert E. Harrison

      President & CEO

December 30, 2008











EXHIBIT A

Participation in Benefit Plans

As of December 31, 2008, the Executive is a participant in the following fringe
benefit programs:

Alliance One International, Inc. Pension Plan

Alliance One International, Inc. Savings and Profit Sharing Plan

Alliance One International, Inc. Health Care & Benefit Plan for Salaried
Employees (including  Medical Plan for Salaried Employees, Group Dental Plan,
group life & AD&D insurance, long-term disability insurance, health and
dependent care flexible spending accounts, and Severance Plan)

Alliance One International, Inc. Cafeteria Plan

Management Incentive Plan (Plan Year 2009)

Alliance One International, Inc. Supplemental Retirement Account Plan

Standard Commercial Corporation Supplemental Retirement Plan (frozen)

Alliance One International, Inc. 2007 Incentive Plan






